Exhibit 10.5

Sapient

Global Performance

Bonus Plan Document

CONFIDENTIAL

Sapient Corporation

Plan Effective – April 2008

Revised – December 2012



--------------------------------------------------------------------------------

I. Introduction

This Global Performance Bonus Plan (the “Plan”) contains highly confidential
information about the revenue and operations of Sapient Corporation and its
consolidated subsidiaries (individually or collectively, the “Company” or
“Sapient”). This Plan may not be shared with anyone outside of Sapient, and each
person is required to keep this Plan and its contents confidential at all times.
Except as otherwise permitted by law, disclosure of this Plan to anyone not an
employee of Sapient is a violation of whichever of the following agreements has
been signed by the Participant: Sapient Nondisclosure, Nonsolicitation and
Noncompete Agreement; Agreement Re: Nondisclosure, Nonsolicitation and
Noncompetition; Employment Agreement; Confidentiality Agreement and/or any
agreement between the Participant and Sapient pertaining to nondisclosure of
confidential information (collectively, “Employee NDA”).

 

II. Philosophy & Purpose

The purpose of this Plan is to reward qualified, eligible Participants who
achieve certain Company, group and individual goals during a period when the
Company and/or its Business Units (“BUs”) have also achieved certain financial
performance goals. This Plan is designed to:

 

  •  

Drive Winning Performance across the Company

 

  •  

Promote a mindset of company success as well as BU/GSS team success

 

  •  

Provide a clear connection between people’s everyday actions and company success

 

  •  

Promote alignment with the Company’s Strategic Context

 

  •  

Differentiate payout based on individual performance and/or contribution to the
Business

 

  •  

Provide for holistic assessment, taking into account various performance
aspects, including client satisfaction, revenue, client margin, recurring
revenue, fostering Strategic Context connection, morale, turnover, leadership,
compliance with the Company’s policies and procedures, etc.

Receipt of a bonus under this Plan is not guaranteed, but rather depends on
Company, group and individual performance. During periods when the Company and
BUs achieve their financial performance goals, Participants will have the
opportunity to earn a bonus. However, if achievement of individual, group or
Company performance falls short of expectations, Participants may qualify for a
limited bonus, or possibly no bonus, as determined by the Company in its sole
discretion. All decisions concerning this Plan including, but not limited to,
assigning Participants to this Plan, assessing the Company’s financial
performance against operating margins and profit targets, allocating funding for
BUs and GSS teams and determining individual payouts (if any), shall be made by
the Company in its sole discretion. For the avoidance of doubt, nothing in this
Plan entitles any Participant to a contractual right to any bonus.

 

III. Effective Date

This Plan is effective January 1st through December 31st (the “Plan Period”).
For the purpose of determining eligibility only (as set out in Sections IV and
IX below) through the day payouts are made under this Plan, in each case,
inclusive, unless modified or terminated earlier as provided for in this Plan.
All prior bonus plans have expired of their own terms or have been revoked and
withdrawn. This Plan supersedes all prior written or oral bonus plans, promises,
agreements, practices, understandings, negotiations and/or incentive
arrangements.

 

SAPIENT CONFIDENTIAL    Page            2



--------------------------------------------------------------------------------

IV. Eligibility

A person who is eligible to participate in this Plan (a “Participant”) must meet
the following criteria during the Plan Period and from the end of the Plan
Period through the date payouts are made:

A. Unless pre-approved by the applicable Business Lead, employees of the
following Sapient entities are not eligible for participation in the Plan:
SapientNitro Pty Limited (“SapientNitro Australia”), SapientNitro LLC
(“SapientNitro Russia”), Shanghai Nitro Advertising Co. Limited and Shanghai
Nitro Consulting Co. Limited (collectively, “SapientNitro China”), Sapient (HK)
Limited (“Sapient Hong Kong”) and Sapient Nitro FZ L.L.C (Dubai).

B. He or she must be assigned one of the following titles by Sapient: Associate
(subject to section IV.(J) below), Senior Associate, Specialist, Senior
Specialist, Manager, Senior Manager, Director, Vice President, Senior Vice
President, Executive Vice President, and Executive Officer (except as noted in
Section IV.A herein).

C. He or she must not be participating in any other bonus plans

D. He or she must be employed in a position that is determined by Sapient to be
non-overtime-eligible (e.g., an exempt role), with the exception of a select
group of employees from Sapient Limited.

E. He or she must be actively employed by Sapient in an eligible title during
the entire Plan Period and from the end of the Plan Period through the date any
payout is made under this Plan, except for people who are hired and commence
employment with Sapient in the Plan Period (as discussed below) and in certain
other circumstances where a pro rata bonus may be paid (as discussed below).

F. A person who is hired and commences employment with Sapient during the Plan
Period is eligible as a Plan Participant for a pro rata portion of any bonus or
incentive deemed earned and payable under this Plan by the Company, if he or she
is hired and actively working at Sapient before October 1st of the Plan Period.

G. Notwithstanding anything to the contrary, in the event a person who is
otherwise eligible under this Plan is on an expatriate assignment or an
assignment outside his or her home office country, the Company may vary or
change the terms of this Plan for such individual as it believes circumstances
warrant, or the Company may assign the person to another plan.

H. No contractors are eligible to participate in this Plan, whether or not they
have signed contracts with the Company, and regardless of whether any court or
administrative governmental body makes any kind of determination as to their
status as other than contractor.

I. Junior Associates, trainees and interns are not eligible to participate in
this Plan. Junior Associates who are promoted to Associates are not eligible to
receive a bonus payment under this Plan.

J. Associates whose start date is (i) before April 14, 2008 in North America or
Europe; or (ii) before April 23, 2008 in India are eligible for this Plan.

K. He or she has complied and is complying with all of his or her obligations
under his or her Employee NDA or Employment Agreement, as the case may be.

L. He or she (i) has not received any loan or advance from Sapient, (ii) has not
been paid an excess draw from any prior bonus or incentive plans which remains
unpaid as of the day payouts are made under this Plan or (iii) does not have any
outstanding repayment obligations with respect to an expatriate assignment, tax
equalization or other repayment obligation to Sapient as of the day payouts are
made under this Plan,

 

SAPIENT CONFIDENTIAL    Page            3



--------------------------------------------------------------------------------

UNLESS he or she (a) has agreed in writing to regular payroll deductions for
repayment of the loan, advance or excess draw, and (b) prior to the payout of
any bonus or incentive under this Plan repays Sapient the full amount of the
loan, advance or excess draw, or Sapient’s agrees in writing to apply the amount
of any then-current bonus or incentive payout toward repayment of such loan,
advance, excess draw or outstanding repayment obligation.

M. He or she is not an employee entitled to the protections of the (Indian)
Payment of Bonus Act, 1965 (as the same may be amended).

 

V. Plan Components

The components of this Plan include: (A) funding of a pool available for bonuses
based on Company performance, and (B) distribution to individuals of any bonus
pool made available to BUs or GSS Teams based on team and personal performance
against criteria determined by the Company, BUs, and/or GSS Teams.

 

A. Funding and Allocation of Bonus Pool; Minimum Payout

1. Funding and Allocation Mechanisms. Funding and allocation of a bonus pool to
BUs, and GSS Teams and receipt of bonuses under this Plan are all contingent on
the Company’s achieving a satisfactory level of financial performance in the
Plan Period. If the Company determines that it can fund and allocate a pool for
bonuses under this Plan, the Company will determine the size of the pool. Any
level of full or partial bonus pool funding shall be determined by the Company
in its sole discretion. If the Company exceeds its annual operating margin
target, then the Company will determine whether or not it will increase bonus
pool funding.

a. Allocation to BU and GSS Teams. Whether or not the BUs or GSS Teams receive
funding and allocation of a bonus pool under this Plan, if any, is contingent on
the Company’s achievement of operating margin, measured in U.S. dollars, against
its operating margin target (the “Company Margin Component”). Once funded, the
bonus pool will be allocated to a BU in accordance with that respective BU’s
performance against its profit targets. Allocation to the GSS Teams will
generally be in accordance with the Company’s profit performance. Note that if
total allocations and payouts would take Sapient into a loss position, or to a
level of profitability determined unacceptable by the Company, then the Company
will reduce funding and allocation and prorate such reduction across the BUs and
GSS teams accordingly. BUs and GSS Teams may not pay bonuses under this Plan in
excess of their funding and allocations.

b. Additional Funding and Allocation Information. The Company will set Company
operating margin dollar targets and contribution margin percent targets for the
Plan Period. The CEO and CFO have the discretion to approve different revenue
growth goals, operating margin targets and contribution margin percents for the
Company. In such event, the applicable formulas in this Plan will be revised and
this Plan will be amended accordingly.

After allocations have been made to BUs and GSS Teams, the amount of any
allocation remaining after calculation of individual distributions will then be
returned to the Company and used for discretionary bonuses to individuals in the
Company or any one or more of the BUs or GSS Teams, provided that such
individual discretionary bonus payouts are approved by the Compensation
Committee of the Board of Directors.

2. Interim Payout. If the Company makes an interim bonus payout, the funding and
allocation to BU and GSS Teams and payouts to Participants will be based on the
Company’s progress toward the Plan Period’s financial goals and the interim
payout will be made generally in accordance with the terms of this Plan, except
that to be eligible for an interim payout, a Participant must have started
employment with the Company prior to January 1st of the Plan Period to which the
interim bonus relates. In the event that the Company makes an interim payout,
any amount paid to any Participant in connection with an interim payout will be
deducted from any final bonus payout made under this Plan after the close of the
Plan Period.

 

SAPIENT CONFIDENTIAL    Page            4



--------------------------------------------------------------------------------

3. Potential Scenario of No Funding or Allocation. Although the Company is
optimistic that it will operate profitably in the Plan Period, the Company will
not fund or allocate any bonus pool or pay any bonuses under this Plan if the
Company has an annual loss for the Plan Period (after accounting for bonuses and
including restructuring costs, if any), regardless of the performance of any
person, team, BU or GSS Team. The Company will consider whether its financial
performance justifies the funding of a pool available for payment of any bonuses
under this Plan.

4. Minimum Payout.

If, prior to the last day of the Plan Period, the Board of Directors of the
Company (or any committee thereof) takes action in accordance with the Company’s
Amended and Restated Bylaws, as may be amended from time to time, to obligate
the Company to fund a certain percentage of the amount of the bonus pool that is
determined in accordance with this Plan, then the Company will be obligated to
pay such amount (the “Minimum Bonus Amount”).

In addition to the Minimum Bonus Amount described above and in accordance with
the Plan, the Board of Directors of the Company (or any committee thereof) also
may authorize additional bonus payments at a later date.

Any Minimum Bonus Amount that is allocated to the bonus pool, but is not paid
out to a Participant because his or her employment terminated before the date
that Company-wide bonus payments are made will not revert back to Company;
rather any such Minimum Bonus Amount will be reallocated to eligible
Participants under the Plan.

 

B. Distribution to Individuals

1. Target Bonus Amounts. Subject to funding and allocation to the applicable BU
or GSS Team, the range of individual bonus payouts is based on a Participant’s
actual performance against his or her (i) target bonus amount (the “Target Bonus
Amount”), (ii) Performance Utilization Target (“Performance Utilization Target”)
(if employed in a billable role); and (iii) Individual Performance.

When a Participant’s entry into this Plan becomes effective, he or she will be
informed of his or her applicable Target Bonus Amount and Performance
Utilization Target (as applicable to the Participant). The base salary of the
Participants home country office will be used to calculate bonus payout unless
the applicable BU Lead or GSS Lead determines otherwise. Changes to targets are
not generally permitted during the Plan Period except in the event of a
promotion or title change, in which event the Participant’s BU Lead or GSS Team
Lead will determine the Participant’s appropriate Target Bonus Amount.

2. Assessment and Determination of Individual Performance Objectives. Subject to
funding and allocation to BUs and GSS Teams, distributions to Participants
within those groups will be made based on a Participant’s role and his or her
respective BU Lead or GSS Team Lead’s assessment of the Participant’s
performance in certain categories, which may vary by title, and in some cases,
by individual.

3. Individual Performance. All Participants will be evaluated on their
Individual Performance during the Plan Period. In addition to the Individual
Performance, BU Leads and GSS Team Leads may set other performance criteria
and/or goals for one or more Participants, as the BU Leads and GSS Team Leads
determine is appropriate for their units, the business of the Company and the
applicable Participants. For example, GSS Team members may be evaluated on their
team’s performance to budget. Executive leadership may also set performance
targets and/or goals for Executive Vice Presidents and Senior Vice Presidents
that include the criteria listed in this section as well as other performance
targets and/or goals.

4. Individual Distributions.

a. All Participants. Provided that a BU or GSS Team receives bonus funding and
an allocation, then subject to pool and allocation size, in accordance with
Section V.A. of this Plan, a Participant’s bonus will be calculated as follows :

 

  •  

The applicable percentage of Company or BU Funding;

 

  •  

The individual Participant’s Target Bonus Amount;

 

SAPIENT CONFIDENTIAL    Page            5



--------------------------------------------------------------------------------

  •  

The individual Participant’s performance against his or her respective
Performance Utilization Targets (if applicable to Role);

 

  •  

Individual Performance (if applicable to Role)

 

VI. Timing of Payouts; Proration; Currency

 

A. Timing

Following the closing of the Plan Period, a number of calculations need to be
made by the Company to determine individuals’ bonus or incentive results.
Accordingly, any annual payouts will be made in the Sapient pay period following
completion of the calculations.

 

B. Proration

If a prorated bonus or incentive is payable, the following rule applies:
Proration will be calculated on the basis of 0.083 for each full calendar month
of eligibility, as outlined in the following table:

 

# of Months

   Proration  

1

     0.083   

2

     0.167   

3

     0.250   

4

     0.333   

5

     0.417   

6

     0.500   

7

     0.583   

8

     0.667   

9

     0.750   

10

     0.833   

11

     0.917   

12

     1.000   

If a date is not otherwise specified in this Plan for the commencement of a
prorated bonus calculation, the event giving rise to the proration must occur on
or before the 15th of the month to be eligible for proration for that month. If
such event occurs after the 15th of the month, the proration of the bonus will
occur at the start of the next calendar month. In the event of any proration of
year-to-date amounts, any previous payouts will be deducted from such
calculation.

The circumstances that may warrant pro rata payment include but are not limited
to:

 

  •  

Base compensation changes;

 

  •  

Target bonus opportunity changes;

 

  •  

Commencement of employment and new entrance into this Plan;

 

  •  

Certain title changes (as described below);

 

  •  

Certain re-assignment among BUs (as described below); and

 

  •  

Qualified leave of absence, disability or death of Participant (as discussed
below).

 

C. Currency

All currency figures in this Plan are expressed in U.S. dollars, unless stated
otherwise in this Plan, but payout calculations and payments are done in local
currency. In performing currency conversions, if any, Sapient will apply
commercial exchange rates determined by Sapient in its sole discretion.

 

SAPIENT CONFIDENTIAL    Page            6



--------------------------------------------------------------------------------

VII. Title Changes

A person ceases to participate in this Plan if he or she changes to a Sapient
title or job that is not eligible under this Plan. If a person remains employed
by the Company but moves to a title or job that is not eligible under this Plan,
then the time the person is considered eligible under this Plan will be
pro-rated subject to the proration rules of this Plan. If a Participant remains
on this Plan for the entire Plan Period but during that time, he or she switches
to a different title also covered by this Plan, then the time spent in each
title will be prorated, as applicable, subject to the proration rules of this
Plan.

If a Participant’s regular BU assignment changes within the Plan Period (as
approved by appropriate BU management and recorded in the Company’s HRMS
system), at the end of the Plan Period, then the time spent in each BU will be
prorated subject to the proration rules of this Plan.

 

VIII. Termination of Employment

 

A. Effect of Termination

Participants must be employed by the Company in an eligible title through the
entire Plan Period and through the day payouts are made for the Plan Period to
receive a payout under this Plan, subject to applicable local law. Therefore,
employees whose employment terminates for any reason, whether voluntarily or
involuntarily, before the end of the Plan Period or the day payouts are made for
the Plan Period are not eligible for any payout under this Plan, subject to
applicable local law.

 

B. No Extension

A Participant’s right to receive payment or participate in this Plan shall not
be extended beyond his or her last day of active employment because he or she
receives pay in lieu of notice in accordance with his or her Employment
Agreement.

 

IX. Leaves of Absence and Short Term Disability

If a Participant takes an approved leave of absence (including a medical leave
under the Company’s Short-Term Disability Program) during the Plan Period for
fewer than 30 days, no adjustment will be made in the payout calculation or in
the Participant’s metrics.

If such leave of absence extends for more than 30 days during the Plan Period,
the Participant may be eligible for a prorated payout calculated in accordance
with the above table and the other terms of this Plan as permitted by local law.

For purposes of determining whether the payment may be prorated, a leave of
absence begins as noted in the Company’s records (or in the case of short term
disability, on the same date that short term disability benefits begin).

Any Participant on an approved leave of absence on the date of annual payout
will receive his or her respective payout upon returning to an active employment
status, as permitted by local law.

 

X. Death and Long Term Disability

In the event of long-term disability or death, a prorated payment based on the
length of service during the Plan Period will be paid in accordance with the
above table and other terms of this Plan. Further, the bonus will be paid to the
Participant on long-term disability, or the Participant’s beneficiary in the
event of death, provided the Participant actively performed services for the
Company in the Plan Period in which the long-term disability or death occurred.
All such payments (if any) will be paid on the same date that active
Participants receive payment or,

 

SAPIENT CONFIDENTIAL    Page            7



--------------------------------------------------------------------------------

at the Company’s discretion, at an earlier date. “Long-term disability” is
defined as eligibility to receive long-term disability benefits under the
Company’s LTD Policy. For proration purposes, active service ends when the
employee is no longer paid regular wages through payroll for work performed.

 

XI. Loans, Advances or Draws

Loans or advances against potential payments will not be made under this Plan.
If a Participant has an outstanding advance or loan from the Company or has an
outstanding obligation to repay to the Company money related to an expatriate
assignment, tax equalization, relocation or other repayment obligation, all or a
portion of any bonus or incentive payout under this Plan may be first applied to
the outstanding balance of such advance, loan or other repayment obligation, as
permitted by law. Upon request by the Company, any Participant with such an
outstanding loan, advance or other obligation will sign and deliver a written
instrument authorizing such application of any payout to the extent not
previously documented in writing.

 

XII. Forms of Payment

As permitted by law, Sapient may, with the agreement of a Participant, pay a
bonus or incentive in whole or in part, in cash, stock options, stock, warrants
or other equity instruments (or any combination thereof), in such amounts and
under such terms and conditions to which Sapient and a Participant may agree.

 

XIII. Plan Administration and Management

A Plan Committee will administer this Plan. The Plan Committee will be composed
of the CEO, CFO, General Counsel and People Success lead. The Plan Committee
will have full and absolute discretion with respect to administration of all
aspects of this Plan, including, without limitation, determining Plan payouts,
interpreting this Plan and ruling on special situations. Further, the Plan
Committee, in its sole discretion and with or without notice or cause, may, to
the extent authorized by the Compensation Committee of the Board of Directors of
the Company (the “Compensation Committee”), modify, amend or terminate this Plan
or take other actions affecting Plan Participants without advance notice to
Participants of such actions. While this Plan will be administered in accordance
with applicable law, nothing in this Plan is a guarantee of current or future
compensation or income.

The Company’s books and records are the exclusive source of data for
administration of this Plan. The Plan Committee’s interpretation of the books
and records is final.

If a Participant wants to dispute a bonus or incentive payout or calculation
decision affecting the Participant or any other decision affecting the
Participant, that Participant must request reconsideration in writing. The
request must be given to the People Success Lead within 60 days after the date
of the disputed decision.

By participating in this Plan, each Participant agrees that a failure to
properly request reconsideration of any payout or calculation decision or other
decision within this 60-day period constitutes agreement with such decision made
by the Company. If the reconsideration request is properly submitted, the People
Success Lead will resolve the disputed decision upon review of the circumstances
and of the available documentation and submit his or her initial determination
to the Plan Committee for review. The decision of the Plan Committee as to such
dispute will be final.

 

XIV. Miscellaneous

Unless required by law or court order, a Participant may not assign this Plan or
any bonus or incentive payment or right to payment to another person other than
him or herself.

 

SAPIENT CONFIDENTIAL    Page            8



--------------------------------------------------------------------------------

If a provision of this Plan is found invalid, illegal or unenforceable, the
other provisions of this Plan shall remain in full force and effect, and such
invalid, illegal or unenforceable provision shall be reformed as necessary to
make it valid, legal and enforceable to the maximum extent possible under law
(or, if such reformation is impossible, such provision shall be severed from
this Plan).

All payouts under this Plan are anticipated to be made within the first quarter
of the year following the expiration of the Plan Period (but in any event within
the calendar year following the expiration of the Plan Period) and are subject
to applicable withholdings and deductions as required by law.

If employed by Sapient Corporation or Sapient Government Services, Inc., the
Participant continues to be an “at will” employee, and Sapient has the right to
terminate a Participant’s employment and/or participation in the Plan at any
time, with or without cause or prior notice.

If employed by Sapient Canada Inc., Sapient GmbH, Sapient Limited, Sapient
Netherlands B.V., Sapient Sweden AB or Sapient Switzerland AG, or Sapient
Consulting Private Limited, the Participant continues to be employed in
accordance with the terms of his/her employment agreement (the “Employment
Agreement”). Sapient has the right to terminate a Participant’s employment
and/or participation in this Plan at any time, with or without cause or prior
notice, subject to the terms of the Participant’s Employment Agreement and as
permitted by local applicable law.

This Plan supersedes all prior understandings, negotiations and agreements,
whether written or oral, between each individual Participant and the Company as
to the subject matter covered by this Plan. In the event of any conflict between
this Plan and any presentations, documents, statements or other communications
concerning the subject matter of this Plan, this Plan shall control. This Plan
describes the sole and exclusive bonuses or incentives the Company is offering
to Participants during the Plan Period; provided, however, that nothing in this
Plan will prevent the Company from paying any individual a discretionary bonus
or incentive payment at any time or from time to time if authorized in advance
by the Compensation Committee. The Company has no obligation to pay anyone a
discretionary bonus or incentive at any time.

No person who is not a Participant in this Plan shall have any right under the
Contracts (Rights of Third Parties) Act 1999 to enforce any term or provision of
this Plan.

 

SAPIENT CONFIDENTIAL    Page            9